DETAILED ACTION
This is an Office action based on application number 16/326,419 filed 19 February 2019, which is a national stage entry of PCT/US17/49969 filed 1 September 2017. Claims 1-33 are pending. Claims 3 and 21-33 are withdrawn from consideration due to Applicant’s election.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species A, which encompasses the invention of claims 1-3, 7, 9, and 13-20 in the reply filed on 27 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-6, 8, and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 October 2021.

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claims 8 and 10, made of record in the previous Office action are withdrawn due to Applicant’s arguments in the response filed 26 March 2021. As per Applicant’s arguments, the term “web-polymerized” is considered a product-by-process limitation.
The prior art rejections, made of record in the previous Office action are withdrawn as said rejections are based on a non-pending claim set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 7, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (US Patent Application Publication No. US 2008/0286576 A1) (McGuire) in view of Ho et al. (US Patent Application Publication No. US 2002/0146568 A1) (Ho), Krenceski et al. (US Patent No. 5,268,215) (Krenceski), and Dixon et al. (US Patent Application Publication No. US 2015/0169089 A1) (Dixon).

Regarding instant claims 1-3, McGuire discloses a multi-layer protective sheet comprising a carrier layer; a polyurethane-based topcoat layer; and an adhesive layer (paragraph [0017]). Further, the carrier layer can comprise multiple individual film layers and can be polyurethane-based (paragraph [0018]). Said polyurethane-based top coat layer is construed to meet the claimed second polyurethane layer comprising the 
	McGuire is silent with regard to the inclusion of tempered glass into any component part of the multi-layer protective sheet necessary for said sheet to adequately perform its intended use. Therefore, the multi-layer protective sheet of McGuire is construed to be essentially free of tempered glass.
	McGuire does not explicitly disclose the claimed self-wetting layer, the first and second adhesive bonding layers, and the coefficient of friction of an outwardly exposed surface.
	However, Krenceski discloses a protective sheet material having a polyurethane-based clear topcoat layer having a coefficient of friction of less than about 0.25 (Claims 1 and 4). Krenceski teaches that mar-resistance is difficult to quantify; however, there exists good correlation between mar-resistance and friction coefficient (col. 14, lines 20-22). Therefore, Krenceski is construed to teach that polyurethane-based topcoats having the prescribed coefficient of friction exhibit mar-resistance.
	Further, Dixon discloses a surface protection film comprising a self-wetting adhesive that allows application of the film to a surface with light or minimal pressure (paragraph [0039]).
	Further, Ho discloses a multi-layered article comprising a polyurethane layer and a second layer of a polymeric composition bonded to the polyurethane layer (Claim 1) that acts as a tie layer to provide a surface to which other materials and layers can be bonded (paragraph [0067]).

	Further, it would have been obvious to apply the layer of a polymeric composition of Ho to each polyurethane layer of McGuire, which would necessarily meet the requisite first and second adhesive bonding layers. The motivation for doing so would have been that said polymeric composition acts as a tie layer to provide a surface to which other materials and layer can be bonded.
	Further, it would have been obvious to ensure that the polyurethane-based topcoat layer of McGuire has a coefficient of friction of less than 0.25 as touted by Krenceski. The motivation for doing so would have been that polyurethane-based topcoats having such a coefficient of friction exhibit mar-resistance.
	Therefore, it would have been obvious to combine Dixon, Ho, and Krenceski with McGuire to obtain the invention as specified by the instant claims.

Regarding instant claim 7, McGuire further discloses that the carrier layer, which is inclusive of the first polyurethane layer, has thickness of about 5 to about 1,250 µm (paragraph [0048]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. While McGuire’s disclosure is for the entire carrier layer, the 

Regarding instant claim 9, McGuire further discloses that the topcoat layer has a thickness of 1 micron to about 125 micron (paragraph [0038]), which is construed to meet the requisite second polyurethane layer; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 18-19, McGuire teaches that the thickness of the carrier layer is about 5 to about 1,250 µm; the thickness of the topcoat layer is 1 micron to about 125 micron, and the thickness of the adhesive layer is about 5 micron to 150 micron (paragraphs [0038; 0048; 0053]) wherein the sum total is construed to be the total thickness of the protective sheet; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 20, McGuire does not explicitly disclose that the claimed protective sheet is thermoformable, which is construed to be a latent property of the claimed structure and composition. However, since the prior art combination encompasses an embodiment that is substantially identical to that of the claims, as outlined above, one of ordinary skill in the art would readily conclude that such an encompassed embodiment must have the same properties as that of the claims (i.e., prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire in view of Krenceski, Dixon, and Ho as applied to claim 1 above, and further in view of Rukavina et al. (US Patent Application Publication No. US 2007/0149479 A1) (Rukavina).

Regarding instant claims 13-16, McGuire in view of Krenceski, Dixon, and Ho discloses the multi-layer protective sheet as cited in rejection of claim 1 above.
	McGuire in view of Krenceski, Dixon, and Ho does not explicitly disclose the specific temperature of peak tan delta and glass transition temperature of each polyurethane layer.
	However, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength resistance to heat distortion, good hardness, good solvent resistance, good clarity or transparency, high light transmittance, low haze, good weatherability, good energy-absorption, good 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to select polyurethanes having a peak Tan Delta temperature/glass transition temperature as set forth by Rukavina to produce the polyurethane layers of the sheet material of McGuire. The motivation for doing so would have been that such polyurethanes exhibit a number of beneficial properties.
	Therefore, it would have been obvious to combine Rukavina with McGuire in view of Krenceski, Dixon, and Ho to obtain the invention as specified by the instant claims.

Regarding instant claim 17, McGuire in view of Krenceski, Dixon, and Ho discloses the multi-layer protective sheet as cited in rejection of claim 1 above.
	McGuire in view of Krenceski, Dixon, and Ho does not explicitly disclose the glass transition temperature of one layer relative to the other.
	However, Rukavina discloses polyurethanes used to form articles having good impact resistance or flexibility, high impact strength, high tensile strength, resistance to heat distortion, good hardness, high Young’s modulus, good solvent resistance, good clarity or transparency, high light transmittance, low haze, good weatherability, good energy absorption, good moisture stability, good ultraviolet stability, and/or good 
Since the instant specification is silent to unexpected results, the specific max loss modulus/tan delta/glass temperature of each polyurethane layer is not considered to confer patentability to the claims. As the energy absorption/dissipation of the individual polyurethane layers is a variable that can be modified, among others, by adjusting max loss modulus/max tan delta/glass transition temperature through the selection of a specific composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the max loss modulus/max tan delta/glass transition temperature in the prior art combination to obtain the desired energy absorption/dissipation properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to 
	Therefore, it would have been obvious to combine Rukavina with McGuire in view of Krenceski, Dixon, and Ho to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the previous prior art rejections, the previous prior art rejections are withdrawn and replaced by new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/08/2022